Case 13-90942   Doc 867   Filed 10/15/18 Entered 10/15/18 14:38:44   Desc Main
                           Document     Page 1 of 5
 Case 13-90942       Doc 867     Filed 10/15/18 Entered 10/15/18 14:38:44          Desc Main
                                  Document     Page 2 of 5


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2018, I electronically filed the foregoing Notice of

Withdrawal of Claim 49-1 of First Midwest Bank with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to the Debtor’s counsel, the United States

Trustee, and all parties receiving CM/ECF notice in this proceeding, as set forth in the attached

ECF Service List.

                                            /s/ Tyson A. Crist
                                            Tyson A. Crist




                                               2
Case 13-90942     Doc 867     Filed 10/15/18 Entered 10/15/18 14:38:44          Desc Main
                               Document     Page 3 of 5


                                  ECF SERVICE LIST

 •   Megan M. Adeyemo on behalf of Creditor Century Tokyo Leasing (USA) Inc.
     madeyemo@gordonrees.com
 •   Daniel Magee Anderson on behalf of Debtor / Plaintiff Earl Gaudio & Son, Inc.
 •   Thomas V. Askounis on behalf of Creditor Wells Fargo Equipment Finance, Inc.
     taskounis@askounisdarcy.com
 •   Edwin C. Barney on behalf of Creditor and Defendant Paul Offutt, Attorney Gilbert
     Saikley, Defendant First Financial Bank, N.A. successor to First National Bank of
     Danville, Defendant Security Ventures, Inc. and Defendant Offutt Development, Inc.
     edwincbarney@sbcglobal.net, barneyer66934@notify.bestcase.com
 •   Darren L. Besic on behalf of Creditor General Electric Capital Corporation and Creditor
     JPMorgan Chase Bank, N.A. dbesic@walinskilaw.com
 •   James L. Brougher on behalf of Creditor Iroquois Federal Savings and Loan and
     Defendant Village of Tilton, Illinois Jimb@danvillelawyers.com
 •   John David Burke on behalf of Debtor Earl Gaudio & Son, Inc.
     john.burke@icemiller.com
 •   Ben T. Caughey on behalf of Debtor Earl Gaudio & Son, Inc.
     ben.caughey@mcdlegalfirm.com
 •   Joseph P. Chamley on behalf of Official Unsecured Creditors Committee
     jchamley@efbclaw.com, jnieman@efbclaw.com
 •   Sherry D. Coley on behalf of Defendant World Business Lenders
     scoley@dkattorneys.com, cpogorzelski@dkattorneys.com, kmarquardt@dkattorneys.com
 •   Shannon M. DeLaMar on behalf of Creditor Illinois Department of Revenue
     sdelamar@atg.state.il.us
 •   Roy Jackson Dent on behalf of Defendant Offutt Development, Inc., Defendant Security
     Ventures, Inc. and Defendant Paul Offutt roy.jackson.dent@gmail.com,
     notices@dentlawoffices.com
 •   Kevin Driscoll on behalf of Defendant Chase Bank USA, N.A., Defendant JP Morgan
     Chase, N.A. kevin.driscoll@btlaw.com
 •   David J. Frankel on behalf of Creditor Mercedes-Benz Financial Services USA LLC
     dfrankel@sormanfrankel.com, ckauffman@sormanfrankel.com
 •   David H. Hoff on behalf of Creditor United States of America, Defendant United States
     Small Business Administration peter.g.paoli@usdoj.gov, Chelsea.dean@usdoj.gov
 •   Michael Fredrick Holbein on behalf of Defendant American Express, Defendant
     American Express Bank, FSB, Defendant American Express Centurion Bank
     michael.holbein@agg.com
 •   Amrit Suresh Kapai on behalf of Creditor Wells Fargo Equipment Finance, Inc.
     amritk@goldmclaw.com


                                             3
Case 13-90942     Doc 867     Filed 10/15/18 Entered 10/15/18 14:38:44             Desc Main
                               Document     Page 4 of 5


 •   Brett Kepley on behalf of Defendant American Express bkepley@lollaf.org,
     lollafecfmail@gmail.com, kepleybr74500@notify.bestcase.com
 •   Kathryn A. Klein on behalf of Creditor Ally Financial Inc. rb_bank@riezmanberger.com,
     riezmanberger@gmail.com
 •   Paul Samuel Kmett on behalf of Creditor Illinois Department of Revenue
     pkmett@atg.state.il.us
 •   Russell S. Long on behalf of Defendant World Business Lenders
     rlong@dkattorneys.com, ahalase@dkattorneys.com
 •   Jennifer L. Maffett on behalf of Creditor Mike-sell’s Potato Chip Co.
     thdaytonecf@thompsonhine.com
 •   Terrence Miles on behalf of Creditor Dennis Gaudio packs@aol.com,
     info.mileslaw@aol.com, mmcelwain33@gmail.com
 •   Patrick Frasor Moran on behalf of Creditor Century Tokyo Leasing (USA) Inc.
     pmoran@gordonrees.com
 •   Steven L. Nelson on behalf of Creditor Specialty Distributing of Illinois, LLC
     snelson@califf.com
 •   Gail Linn Noll on behalf of Creditor United States of America
     gail.noll@usdoj.gov, stacy.booth@usdoj.gov;nicole.bierma@usdoj.gov
 •   Kate R. O’Loughlin on behalf of Creditor United States of America, Defendant United
     States Small Business Administration kate.oloughlin@sba.gov
 •   Sabrina M. Petesch on behalf of U.S. Trustee sabrina.m.petesch@usdoj.gov
 •   Teresa I. Pisula on behalf of Creditor Illinois Department of Revenue
     TPisula@atg.state.il.us
 •   Jeffrey D. Richardson on behalf of Creditor and Interested Parties Helen Gaudio and
     James Brougher jdrdec@aol.com
 •   Robert Fredrick Ritchie on behalf of Creditor Illinois Department of Revenue
     rritchie@atg.state.il.us
 •   James Edward Rossow on behalf of Official Unsecured Creditors Committee
     jim@rubin-levin.net, robin@rubin-levin.net, atty_jer@trustesolutions.com, lisa@rubin-
     levin.net
 •   Steven E. Runyan on behalf of Defendant 1803 LLC, Defendant Gaudio Diversified
     Ventures, LLC, Defendant Dennis Gaudio, Defendant Eric Gaudio srunyan@kgrlaw.com
 •   Amy T. Ryan on behalf of Creditor/Defendant World Business Lenders atr@mllfpc.com,
     bdm@mllfpc.com
 •   Christopher M. Tietz on behalf of Creditor Skeff Distributing Company, Inc.
     cmt@tietzlaw.com, tonya@tietzlaw.com
 •   U.S. Trustee USTPRegion10.PE.ECF@usdoj.gov



                                             4
Case 13-90942    Doc 867    Filed 10/15/18 Entered 10/15/18 14:38:44      Desc Main
                             Document     Page 5 of 5


 •   Mark Roy Wenzel on behalf of Defendant Regions Bank mwenzel@salawus.com,
     pdidandeh@salawus.com
 •   Bruce Eugene de’Medici on behalf of Defendant American Express
     bdemedici@gmail.com
 •   James A. Knauer on behalf of Defendant 1803 LLC, Defendant Gaudio Diversified
     Ventures, LLC, Defendant Dennis Gaudio, Defendant Eric Gaudio jak@kgrlaw.com,
     tjf@kgrlaw.com




                                          5
